Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1 and 11 are amended.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (U.S. Publication No. 2018/0228696) in view of Fateh (U.S. Publication No. 2016/0239635).
As per claim 1, Rawal teaches a system for medication management comprising:
-a mobile device comprising a dose software application (dose-app) configured to notify a user to take a medication from a medication container (Rawal: para. 89; para. 105; para. 112; para. 57; The user device has an application the user uses to enter medication and notification information and the reminder module reminds the patient to take the medication at scheduled times.);
(Rawal: para. 56; para. 114) and wirelessly transmit the motion data to the mobile device (Rawal: para. 35-36; Attachable device senses container usage based on detecting activities regarding the container, which is transmitted to the user device.);
-the mobile device comprising a wireless receiver configured to receive the motion data from the motion detection device and send the motion data to the dose-app (Rawal: para. 55; para. 35-36; Attachable device senses container usage based on detecting activities regarding the container, which is transmitted to the user device.).
Rawal does not explicitly teach the following, however, Fateh teaches the dose-app configured to compare the received motion data with a motion profile for proper dispensement of the medication to determine whether the received motion data constitutes a valid medication dosage (Fateh: para. 51; The processor analyzes the motion sensor data of the container to determine if it matches a distinctive motion of a medication being dispensed.),
-wherein the motion profile for proper dispensement of the medication is one of a plurality of motion profiles each corresponding to a type of medication container, and the motion profile for proper dispensement of the medication corresponds to the type of the medication container (Fateh: para. 37; para.43; para. 51-52; para. 73; Sensor data analysis module analyzes the motion sensor data by comparing the detected motion to the reference motion data to determine if the medication was dispensed or not. The sensor determines if the medication was released based on either its an eye drop or a pill, etc.).

As per claim 2, the system of claim 1 is as described.  Rawal further teaches wherein the motion detection component comprises a wireless communication component in communication with the motion detection component (Rawal: para. 35-36; Activity information is transmitted using a wireless connection between the user device and the attached device on the medication.).
As per claim 3, the system of claim 2 is as described.  Rawal further teaches wherein the motion detection device is a three-axis accelerometer (Rawal: para. 56; Usage of an accelerometers, which broadly could be a single or multi-axis.).
As per claim 4, the system of claim 3 is as described.  Rawal further teaches wherein the motion detection component comprises a memory chip (Rawal: para. 126).
As per claim 5, the system of claim 4 is as described.  Rawal further teaches wherein the motion detection component is releasably attached to the medication container (Rawal: para. 56; The motion sensor can be attached to the medication lid, which can be closed or opened.).
As per claim 6, the system of claim 1 is as described.  Rawal further teaches wherein the dose-app comprises a user interface (Rawal: para. 102; User device presents various user interfaces.); and
the dose-app is embodied in instructions stored by the mobile device that, when executed by the mobile device, the dose- app is configured to:
(i)    receive user input for medication information (Rawal: para. 105; User uses the application to enter medication information/regimen.).
As per claim 7, the system of claim 6 is as described.  Rawal further teaches wherein the dose-app is embodied in instructions stored by the mobile device that, when executed by the mobile device, the dose- app is configured to:
	(ii)    synchronize with the motion detection component (Rawal: para. 35-36; para. 40; Activity with the medication container is transmitted to the user device.);
	(iii)    send a notification for the user to take a medication from the medication container (Rawal: para. 30; para. 105; Prompts user with notifications regarding the medication based on the scheduled medication regimen.);
	(iv)    receive motion data from the motion detection device (Rawal: para. 56; The sensor detects medication container motion.),
	Rawal does not explicitly teach the following, however, Fateh teaches (v) determine whether the motion data constitutes a valid medication dose (Fateh: para. 37; para.43; para. 51-52; para. 73; Sensor data analysis module analyzes the motion sensor data by comparing the detected motion to the reference motion data to determine if the medication was dispensed or not. The sensor determines if the medication was released based on either its an eye drop or a pill, etc.).
	The motivation to combine the teachings is same as claim 1.
As per claim 8, the system of claim 7 is as described.  Rawal further teaches wherein the dose-app is embodied in instructions stored by the mobile device that, when executed by the mobile device, the dose-app is configured to
	(vi)    deactivate the notification (Rawal: para. 30-31; Notification preference includes muting or no sound.); and
	(vii)    record a dose event (Rawal: para. 33; abstract; The sensor module records actions of the user including activity, which could be taking the dose.).
As per claim 9, the system of claim 8 is as described.  Rawal further teaches wherein the dose-app is embodied in instructions stored by the mobile device that, when executed by the mobile device, the dose- app is configured to:
	(viii) display the dose event on the mobile device (Rawal: para. 30-33; The notification provides messages to the user, including a dosing event.).
As per claim 10, the system of claim 9 is as described.  Rawal further teaches wherein the dose-app is configured to transmit the dose event to another computing device (Rawal: figure 1; para. 13; The user device uploads the activity information (i.e. dose event) to a server.).
As per claim 11, Rawal teaches a process for managing medication comprising:
-synchronizing a motion detection component with a dose software application (dose-app) on a mobile device, the motion detection component attached to a medication container (Rawal: para. 35-36; figures 3-4; The attachable device on the medication container also contains the sensor module.);
(Rawal: para. 32; para. 89; para. 105; para. 112; The user uses an application to create a medication regimen and is notified depending on the notification settings to take a dose.);
-wirelessly receive motion data from the motion detection component (Rawal: para. 35-36; The attachable device with the motion sensor sends information with a wireless connection.).
	Rawal does not explicitly teach the following, however, Fateh teaches a process for managing medication comprising:
-compare the received motion data with a motion profile for proper dispensement of the medication to determine whether the motion data constitutes a valid medication dose (Fateh: para. 51; The processor analyzes the motion sensor data of the container to determine if it matches a distinctive motion of a medication being dispensed.),
-wherein the motion profile for proper dispensement of the medication is one of a plurality of motion profiles each corresponding to a type of medication container, and the motion profile for proper dispensement of the medication corresponds to the type of the medication container (Fateh: para. 37; para.43; para. 51-52; para. 73; Sensor data analysis module analyzes the motion sensor data by comparing the detected motion to the reference motion data to determine if the medication was dispensed or not. The sensor determines if the medication was released based on either its an eye drop or a pill, etc.).
	The motivation to combine the teachings is same as claim 1.
Claims 12 and 14-16 recite substantially similar limitations as those already addressed in claims 6 and 8-10, and, as such, are rejected for similar reasons as given above.
As per claim 13, the system of claim 11 is as described.  Rawal further teaches wherein the motion detection component comprises a motion detection device, the process comprising transmitting, with the motion detection device, motion data of the medication container to the dose-app (Rawal: para. 35-36; figure 9).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rawal et al. (U.S. Publication No. 2018/0228696) in view of Fateh (U.S. Publication No. 2016/0239635) and further in view of Taylor et al. (U.S. Publication No. 2018/0263854).
As per claim 17, the system of claim 1 is as described.  Rawal and Fateh do not explicitly teach the following, however, Taylor teaches wherein the motion profile for proper dispensement of the medication comprising a waveform over a period of time in three-dimensional axes (Taylor: para. 82; figure 27; The raw data from the accelerometer is provided on a 3-d graph).
One of ordinary skill in the art would have recognized that applying the known technique of Taylor would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rawal and Fateh to the teachings of Taylor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying waveform motion profile to Rawal and Fateh teaching management of adherence of a medication schedule would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that would provide an efficient way detect and monitor compliance of medication for a user.
Claim 18 recites substantially similar limitations as those already addressed in claim 17, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered and the rejection in office action dated 9/27/2021 has been withdrawn. 
The overall claim is directed to significantly more than the abstract idea since the claim limitations require a device to perform the functional steps.  Examiner states that the accelerometer is a specific device that is being used as more than a tool to detect motion data and provide motion data in order to determine whether a valid medication dosage was provided or not.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626